Title: To Benjamin Franklin from Richard Price, 18 November 1782
From: Price, Richard
To: Franklin, Benjamin



My Dear FriendNewington-Green Nov: 18th: 1782
I have for Some time been intending and wishing to write to you; and I now embrace with great pleasure the opportunity of doing this which offers itself by Mr Laurens, now in deep affliction occasioned by the loss of his Son, but happily restored in some measure to health after his long and hard and cruel confinemt: in the Tower. He is, I understand, going on an important commission to Paris, to wch: may God grant Success. One of the chief obstacles to Peace is, I hope, now removed by the acknowledgmt: of the independence of America. After many doubts and fears during the course of this war I now See with unspeakable Satisfaction this object Secured, new constitutions of Governmt: favourable to liberty civil and religious established in America, and a refuge there provided for the friends of truth and humanity. This is the consummation of the present contest wch: has been all along the object of my anxious wishes; and, I hope, I may now rejoyce with you on having lived to it. I am Sensible, however, that it is not yet certain how the present negotiations will terminate. God forbid that thro’ the pride of this country there Should be a continuation of the war. Could my wishes have had any influence, our new ministers upon the first change would have immediately acknowledged the independence of America, and on this ground open’d a negotiation for a general peace and made Such concessions as would most probably have brought it about before this time. I have allways deliver’d my Sentimts: freely to Ld Shelburne on these Subjects. We have differ’d much in our opinions about them, but our friendship has continued. I am sorry to observe so much distrust prevailing with respect to him, and I hope he will prove it to be groundless by restoring to this country the blessings of peace and using the power he now possesses to establish oeconomy in our finances and to produce Such a reformation in our Parliament as Shall make it a real representation instead of Such a mockery and nusance as it is at present.
I learnt with much pain Some time ago from Dr Hamilton that you were ill of the gout and Stone, but I have been lately informed that you are recover’d. May your life be preserved, and crowned with every enjoymt: that can make the remainder of it happy. I am getting fast after you into the evening of life. Soon the night will Shut in upon us; but, I trust, we Shall See light again and be raised up to enjoy the happiness of brighter days in better regions. This, I don’t doubt, will be the lot of all the virtuous and worthy— I have lost within a few months about half a Score of my acquaintance and friends. Such is the consequence of advancing far in the journey of life. One fellow-traveller drops after another till at last we are left to travel alone. I thank God my wife is continued to me; and She desires me to present her best respects to you— We are often talking of you at the little Society of whigs at the London-Coffee-house. We are proud of Still numbering you among our members; and I now begin to flatter myself with the hope, that the time may not be far distant when the return of peace may bring you among us once more.— In a little time I Shall probably write to you again in order to introduce to your notice a Gentleman, one of our club chosen Since you left us, who is going to leave this kingdom and to Settle for life with his fortune in America. Thither probably, when this contest is over, will many be flocking from all Europe.
Dr Priestley is warmly engaged in his litterary and philosophical pursuits. He has lately discover’d that the Phlogiston of the Chymists is the Same with inflammable air; but of this and his other discoveries he will himself probably give you an account. There is in the press a new work of his about wch: he has taken great pains and from wch. I expect much instruction, entitled A history of the corruptions of Christianity— I am just now writing about loans, the finances and the public debts; but without the hope of doing much good. I have been for these two years employ’d in preparing a new edition of my Treatise on Annuities, Assurances of lives, population &c. As this work has been well received and this is the 4th: Edition of it I have been anxious about making it as complete as possible. I have enlarged it to two volumes and one half of it will be new. Some time or other this winter I hope to be able to desire your acceptance of a copy.— I received Some months ago a very kind letter from you which indeed made me very happy. I hope you will continue to favour me with your correspondence. We may now, as you have observed, write more freely to one another. With the most affectionate regard I am, my Dear Friend, ever yours
Richd: Price


The inclosed letter from Miss Georgiana Shipley was Sent me Several weeks ago from Chilbolton (where the Bishop’s family now is) to be deliver’d to the Gentleman mentioned in this letter, and who I then thot: would have been going soon for Paris. But this gentleman (Mr Retford) delaying his journey the letter has been kept by me, and is now Sent by Mr Laurens.
A match is agree’d upon between Miss Shipley (the eldest Single Sister) and Mr Jones, once the close and intimate friend of Mr Paradise but now unhappily Separated by a quarrel. Miss Georgiana also, I hrd is engaged. The Seal of her letter was broken by accident, but it has never been open’d.

